Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Response to Election/Restriction filed on May 13, 2022 is acknowledged.
3.	Claims 1-11 are pending in this application.


Information Disclosure Statement
4.	It is noted that Applicants have not filed an information disclosure statementunder § 1.97(c). Applicant is reminded of 37 CFR § 1.56, which details Applicants dutyto disclose all information known to be material to patentability.


Restriction
5.	Applicant's election with traverse of Group 2 (claims 6-11) and the election of SEQ ID NOs: 14 and 6 as the species of the peptides in the reply filed on May 13, 2022 is acknowledged.  The traversal is on the ground(s) that the sequences claimed in Group 1 are encompassed by those of Group 2.  This is not found persuasive because independent claim 1 of Group 1 is drawn to a peptide comprising an amino acid sequence as set forth in any one of SEQ ID NOs: 1-8. Independent claim 6 of Group 2 is drawn to a peptide comprising an amino acid sequence corresponding to a conserved sequence pattern as set forth in any one of SEQ ID NOs: 11-20. SEQ ID NOs: 1-8 do not comprise any variables (i.e., SEQ ID NOs: 1-8 are specific sequence sequence). SEQ ID NOs: 11-20 comprises variables that encompasses many different sequences. Therefore, Inventions 1 and 2 are patentably independent and distinct from each other.
The requirement is still deemed proper and is therefore made FINAL. Claims 1-5 are withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected invention, there being no allowable generic or linking claim. A search was conducted on the elected species and this appears to be free of prior art. A search was extended to the other peptide species, and these too appear to be free of prior art. Claims 6-11 are examined on the merits in this office action.



Objections
6.	The sequence listing is objected to for the following: There appears to be an error in the sequence listing for SEQ ID NO: 11. The Xaa at position 16 has an error with the residue “Glnd”. Applicant is required to correct this error.
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.
7.	Claims 6-11 are objected for the following minor informality: Claims 6-7 and 11 recite sequence identifiers as “SEQ ID No:”. Applicant is required to correct this to “SEQ ID NO:” and “SEQ ID NOs:” The examiner would like to bring the applicant' s attention to the following excerpt from MPEP §2422.03: 
37 CFR 1.821(d) requires the use of the assigned sequence identifier in all instances where the description or claims of a patent application discuss sequences regardless of whether a given sequence is also embedded in the text of the description or claims of an application. This requirement is also intended to permit references, in both the description and claims, to sequences set forth in the "Sequence Listing" by the use of assigned sequence identifiers without repeating the sequence in the text of the description or claims. Sequence identifiers can also be used to discuss and/or claim parts or fragments of a properly presented sequence. For example, language such as "residues 14 to 243 of SEQ ID NO:23" is permissible and the fragment need not be separately presented in the "Sequence Listing." Where a sequence is embedded in the text of an application, it must be presented in a manner that complies with the requirements of the sequence rules. 

The applicant is therefore required to amend the specification to comply with 37 CFR 1.821(d).
8.	Claim 8 recites, “The peptide of claim 6, wherein peptide aggregates to form fibrils.” Applicant is recommended to amend the claim to recite, “The peptide of claim 6, wherein the peptide aggregates to form fibrils.”
9.	Claim 11 recites, “The peptide of claim 10, in which unique fibril structures template the polymerization of one or more dormant peptides…” There appears to be some terms or phrases missing from this claim.


Rejections
Improper Markush
10.	  Claim 6 and 8-11 are rejected on the judicially created basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F. 2d 716, 721-22 (CCPA 1980) and Ex parte Hazumi, 3 USPQ 2d 1059, 1060 (BPAI 1984). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons: The peptides claimed do not share a common core sequence and a common use. For example, SEQ ID NO: 11 has the sequence
    PNG
    media_image1.png
    169
    563
    media_image1.png
    Greyscale
; SEQ ID NO: 12 has the sequence
    PNG
    media_image2.png
    161
    564
    media_image2.png
    Greyscale
. 
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) share a substantial structural feature as well as a common use that flows from the substantial structural feature. This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. § 134 and 37 CFR 41.31 (a)(1) (emphasis provided).

	
35 U.S.C. 112(b)
11.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12.	Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
13.	Claim 11 recites, “The peptide of claim 10, in which unique fibril structures template the polymerization of one or more dormant peptides having an amino acid sequence selected from the group consisting of…” The metes and bounds of the claim is unclear. It is unclear what claim 11 is referring to. It is unclear if the claim recites a product by process or a structural property of the peptides.
14.	Claim 11 recites the limitation "unique fibril structures" in the claim.  There is insufficient antecedent basis for this limitation in the claim. Claim 11 depends from claim 10, which depends from claim 9, which depends from claim 6. Claim 6, 9 and 10 do not recite any fibril structures. Therefore, claim 11 lacks antecedent basis.

CLOSEST ART
15.	The closest art to instant SEQ ID NOs: 11, 13-16 and 19-20 is Sutton et al (US 2017/0052190). Sutton et al teach a 173mer residue protein comprising a sequence that has 73.6% sequence identity (see SEQ ID NO: 70, residues 15-35, for instant SEQ ID NO: 11), 74.7% sequence identity (see SEQ ID NO: 70, residues 89-114, for instant SEQ ID NO: 13), 72.9% sequence identity (see SEQ ID NO: 70, residues 142-167, for instant SEQ ID NO: 14),  74.9% sequence identity (see SEQ ID NO: 70, residues 91-114, for instant SEQ ID NO: 15), 77.5% sequence identity (see SEQ ID NO: 70, residues 143-162, for instant SEQ ID NO: 16), 45.9% sequence identity (see SEQ ID NO: 70, residues 89-114, for instant SEQ ID NO: 19), and 55.9% sequence identity (see SEQ ID NO: 70, residues 142-167).

16.	The closest art to instant SEQ ID NOs: 12 and 18 is Bremel et al (US 2013/0330335). Bremel et al teach a 62mer residue protein that has 71.4% sequence identity to instant SEQ ID NO: 12 (see SEQ ID NO: 580100, residues 42-58) and 56.7% sequence identity to instant SEQ ID NO: 18 (see SEQ ID NO: 580100, residues 42-58).

17.	The closest art to instant SEQ ID NO: 17 is Wu et al (US 2013/0333061). Wu et al teach a 326mer residue protein that has 46.5% sequence identity to instant SEQ I DNO: 17 (see SEQ ID NO: 193255, residues 292-321).



CONCLUSION
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE HA/Primary Examiner, Art Unit 1654